Title: From Thomas Jefferson to John Page, 25 December 1762
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Fairfeilds Dec: 25. 1762.
                    
                    This very day, to others the day of greatest mirth and jollity, sees me overwhelmed with more and greater misfortunes than have befallen a descendant of Adam for these thousand years past I am sure; and perhaps, after excepting Job, since the creation of the  world. I think his misfortunes were somewhat greater than mine: for although we may be pretty nearly on a level in other respects, yet I thank my God I have the advantage of brother Job in this, that Satan has not as yet put forth his hand to load me with bodily afflictions. You must know, dear Page, that I am now in a house surrounded with enemies, who take counsel together against my soul and when I lay me down to rest they say among themselves Come let us destroy him. I am sure if there is such a thing as a devil in this world, he must have been here last night and have had some hand in contriving what happened to me. Do you think the cursed rats (at his instigation I suppose) did not eat up my pocketbook which was in my pocket within a foot of my head? And not contented with plenty for the present they carried away my Jemmy worked silk garters and half a dozen new minuets I had just got, to serve I suppose as provision for the winter. But of this I should not have accused the devil (because you know rats will be rats, and hunger without the addition of his instigations might have urged them to do this) if something worse and from a different quarter had not happened. You know it rained last night, or if you do not know it I am sure I do. When I went to bed I laid my watch in the usual place, and going to take her up after I arose this morning I found her, in the same place it’s true but! Quantum mutatus ab illo! all afloat in water let in at a leak in the roof of the house, and as silent and still as the rats that had eat my pocket-book. Now you know if Chance had had any thing to do in this matter, there were a thousand other spots where it might have chanced to leak as well as at this one which was perpendicularly over my watch. But I’ll tell you: It’s my opinion that the Devil came and bored the hole over it on purpose. Well as I was saying, my poor watch had lost her speech: I should not have cared much for this, but something worse attended it: the subtle particles of the water with which the case was filled had by their penetration so overcome the cohesion of the particles of the paper of which my dear picture and watch paper were composed that in attempting to take them out to dry them Good God! mens horret referre! my cursed fingers gave them such a rent as I fear I never shall get over. This, cried I, was the last stroke Satan had in reserve for me: he knew I cared not for any thing else he could do to me, and was determined to try this last most fatal expedient. ‘Multis fortunæ vulneribus percussus, huic uni me imparem sensi, et penitus succubui’! I would have cryed bitterly, but I thought it beneath the dignity of a man, and a man too who had read των οντων τα μєν єστιν єϕ᾽ ἡμιν τα δ᾽ουκ єϕ᾽ἡμιν. However whatever misfortunes may attend the picture or lover, my hearty prayers shall be that all the health and happiness which heaven can send may be the portion of the original, and that so much goodness may ever meet with what may be most agreeable in this world, as I am sure it must in the next. And now although the picture be defaced there is so lively an image of her imprinted in my mind that I shall think of her too often I fear for my peace of mind, and too often I am sure to get through Old Cooke [Coke] this winter: for God knows I have not seen him since I packed him up in my trunk in Williamsburgh.
                    Well, Page, I do wish the Devil had old Cooke, for I am sure I never was so tired of an old dull scoundrel in my life. What! are there so few inquietudes tacked to this momentary life of ours that we must need be loading ourselves with a thousand more? Or as brother Job sais (who by the bye I think began to whine a little under his afflictions) ‘Are not my days few? Cease then that I may take comfort a little before I go whence I shall not return, even to the land of darkness and the shadow of death.’ But the old-fellows say we must read to gain knowledge; and gain knowledge to make us happy and be admired. Mere jargon! Is there any such thing as happiness in this world? No: And as for admiration I am sure the man who powders most, parfumes most, embroiders most, and talks most nonsense, is most admired. Though to be candid, there are some who have too much good sense to esteem such monkeylike animals as these, in whose formation, as the saying is, the taylors and barbers go halves with God almighty: and since these are the only persons whose esteem is worth a wish, I do not know but that upon the whole the advice of these old fellows may be worth following.
                    You cannot conceive the satisfaction it would give me to have a letter from you: Write me very circumstantially everything which happened at the wedding. Was She there? Because if she was I ought to have been at the devil for not being there too. If there is any news stirring in town or country, such as deaths, courtships and marriages in the circle of my acquaintance let me know it. Remember me affectionately to all the young ladies of my acquaintance, particularly the Miss Burwells and Miss Potters, and tell them that though that heavy earthly part of me, my body, be absent, the better half of me, my soul, is ever with them, and that my best wishes shall ever attend them. Tell Miss Alice Corbin that I verily believe the rats knew I was to win a pair of garters from her, or they never would have been so cruel as to carry mine away. This  very consideration makes me so sure of the bet that I shall ask every body I see from that part of the world what pretty gentleman is making his addresses to her. I would fain ask the favor of Miss Becca Burwell to give me another watch paper, of her own cutting which I should esteem much more though it were a plain round one, than the nicest in the world cut by other hands: however I am afraid she would think this presumption after my suffering the other to get spoiled. If you think you can excuse me to her for this I should be glad if you would ask her. Tell Miss Suckey Potter that I heard just before I came out of town that she was offended with me about something: what it is I know not: but this I know, that I never was guilty of the least disrespect to her in my life either in word or deed: as far from it as it has been possible for me to be: I suppose when we meet next she will be endeavoring to repay an imaginary affront with a real one: but she may save herself the trouble, for nothing that she can say or do to me shall ever lessen her in my esteem. And I am determined allways to look upon her as the same honest-hearted good-humored agreeable lady I ever did. Tell—tell—In short tell them all ten thousand things more than either you or I can now or ever shall think of as long as we live.
                    My mind has been so taken up with thinking of my acquaintances that till this moment I almost imagined myself in Williamsburgh talking to you in our old unreserved way, and never observed till I turned over this leaf to what an immoderate size I had swelled my letter: however that I may not tire your patience by further additions I will make but this one more that I am sincerely and affectionately Dr Page your friend and servant,
                    
                        T: Jefferson
                    
                    
                        P. S. I am now within an easy day’s ride of Shadwell whither I shall proceed in two or three days.
                    
                